DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petlikovski (U.S. Application Publication No. 2016/0280430) in view of Sorenson et al. (U.S. Patent No. 4,811,860).
Regarding claim 1, Petlikovski discloses a cup lid with a stirrer (par. 65), comprising a lid (1700) having, a top surface, a bottom surface, and an annular rim for engagement with a lip of a cup (Fig. 17A); and a stirrer (1702) protruding from an interior surface of the lid, the stirrer having a length dimensioned to extend into a liquid 
Petlikovski fails to teach wherein the stirrer is integrally formed, and the top surface of the lid is configured to be received within a second annular rim of the second lid in a nested configuration.
Sorenson teaches that it is known in the art to integrally form a lid projection with a lid, wherein the projection can have a structure such that a top surface of the lid is configured to be received within a second annular rim of a second lid in a nested configuration (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the stirrer in the manner taught by Sorenson, in order to prevent parts of the lid from being lost and in order to provide a smaller profile when lids were stacked.
Regarding claims 2 and 4-11, the modified lid of Petlikovski teaches all the claimed limitations as shown above wherein  an orifice defined in a top surface of the lid proximal to the annular rim (Petlikovski, Fig. 17), wherein the stirrer protrudes from an axial centerline of the lid (Petlikovski, Fig. 17A), wherein the continuous frustoconical sidewall defines a frusto-conical surface converging inwardly/tapering from the interior surface of the lid to the distal end of the stirrer ((Petlikovski, Figs. 17A, 17B).
Petlikovski fails to teach wherein the stirrer protrudes from a position offset from an axial centerline of the lid.
Sorenson teaches that it is known in the art to manufacture a projection that is offset from an axial centerline (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the stirrer to be offset, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733